ACCEPTED
                                                                                          04-14-00897-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     12/7/2015 8:06:20 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                               NO. 04-14-00897-CV

                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                        SAN ANTONIO, TEXAS
            FOURTH COURT OF APPEALS DISTRICT OF                   TEXAS
                                                                  12/7/2015 8:06:20 AM
                       SAN ANTONIO, TEXAS                           KEITH E. HOTTLE
                                                                          Clerk



                   IN THE ESTATE OF WILLIAM T. BOOTH


             APPELLEE’S UNOPPOSED SECOND
  MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      ESTATE OF WILLIAM T. BOOTH, Appellee, submits its Second

Unopposed Motion for Extension of Time to File Appellee’s Brief and in support

of this motion states as follows:

      1.     Appellee’s Brief is due December 9, 2015.

      2.     This motion is filed prior to the expiration of this due date.

      3.     The undersigned has conferred with the attorney for Appellant and

this motion is unopposed.

      4.     Appellee requests an additional twenty (20) days to file its Appellee’s

Brief, extending the time to December 29, 2015.

      5.     One extension has previously been granted.
      6.     The undersigned is responsible for the preparation of this Appellee’s

Brief. The undersigned has been engaged in the formation of Pozza & Whyte,

PLLC, a partnership with attorney Lorien Whyte. The formation of this new firm

has taken considerable time during the relevant time period. The undersigned has

continued to be engaged in conducting numerous previously scheduled mediations,

including mediations related to the wrongful death and injury claims arising out of

the fire at the Wedgwood apartments. The undersigned has continued to be

engaged in providing litigation support in numerous cases for a number of trial

attorneys. This extension request is not filed for purposes of delay.

                                     PRAYER

      Appellee asks this Court to grant its motion extending the deadline to file its

Appellee’s Brief to December 29, 2015.

                                       Respectfully submitted,

                                       POZZA & WHYTE, PLLC
                                       239 E. Commerce Street
                                       San Antonio, TX 78205
                                       (210) 226-8888 – Phone
                                       (210) 222-8477 – Fax
                                       danpozza@pozzaandwhyte.com



                                       /s/Dan Pozza
                                       State Bar No. 16224800

                                       ATTORNEY FOR APPELLEE



                                          2
                        CERTIFICATE OF SERVICE

      I hereby that a true and correct copy of the above and foregoing document
has been delivered via e-mail transmission on this 7th day of December, 2015, to:

Adan A. Gonzalez, III
The Law Office of Donato D. Ramos, PLLC
6219 McPherson Road, Suite 35
Laredo, TX 78041
agonzalez@ddrlex.com

James K. Jones, Jr.
The Law Office of James K. Jones, Jr.
P.O. Box 560
Laredo, TX 78042
jkjjr@icloud.com



                                        /s/Dan Pozza




                                          3